Citation Nr: 1516892	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  05-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran originally had a hearing before the Board in November 2009 and the transcript is of record.  Thereafter, he was informed that the Veterans Law Judge who presided over the hearing was no longer employed by the Board.  He requested and was afforded a new hearing in July 2012 before the undersigned Veterans Law Judge, and a transcript of that hearing is also of record.

In February 2010 and April 2014, the Board issued final decisions denying entitlement to increased ratings for a bilateral hearing loss disability.  That issue is no longer for consideration.

This matter was remanded by the Board in April 2009, February 2010, February 2012, January 2013, September 2013, and April 2014 for evidentiary development.  For reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A respiratory disorder did not manifest in service and is not otherwise related to service.



CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by in-service asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by January 2005 and February 2005 letters sent to the Veteran prior to adjudication by the RO, and by a March 2005 letter notifying the Veteran of the RO's rating decision.  In addition, the Veteran was notified of the Board's April 2014 remand concerning the claim on appeal.  In November 2014, the Veteran, through his representative, waived RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records from the Veteran's second period of active duty, post-service private and VA medical records, lay statements, and the November 2009 and July 2012 Travel Board hearing transcripts have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  However, it appears that service treatment records from the Veteran's initial period of active duty, from October 1976 to October 1980, are missing, despite the AOJ's attempts to obtain them.  In addition, relevant private hospital records were identified by the Veteran but have not been associated with the claims file.  Nevertheless, for reasons discussed below, the Board finds that VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.

When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here, the AOJ notified the Veteran of the missing records in a May 2003 letter, and asked the Veteran to send in any records still in his possession.  Thereafter, following repeated attempts to obtain the records, the AOJ issued a July 2003 formal finding of the unavailability of the missing service treatment records.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed.  Since all efforts have been exhausted, further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

In addition, the Veteran identified treatment notes from Episcopal Hospital from 2003 to 2011 which he claimed were pertinent to his respiratory disorder, but which have not been associated with the record.  The AOJ requested authorization to obtain these records in January 2013, and the Veteran, in response, submitted an authorization form that did not include all the required information.  Thereafter, the RO sent the Veteran two letters, dated October 2013 and April 2014, requesting that he provide the required information.  The Veteran did not respond to these letters, and thus has not completed the required authorizations to obtain the records.  Although an April 2013 letter to the Veteran was returned as undeliverable, there is no indication that either the October 2013 or April 2014 letters were not received.  Furthermore, the Veteran's representative, in a March 2015 informal hearing presentation, did not indicate that the Veteran has not received the proper notification for any matters concerning the issue on appeal.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In light of the Veteran's failure to provide the required authorization, the Board finds that VA has satisfied its duty to make reasonable efforts to obtain all identified private medical records.  See 38 C.F.R. § 3.159(c)(1)(i).

The Board finds that VA has satisfied its duty to provide medical examinations in connection with the Veteran's claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Multiple VA examinations have been performed in relation to the complained-of respiratory disorder, most recently in November 2014.  As evidenced by the examination report, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and an opinion regarding the nature and etiology of the Veteran's respiratory disorder.  Moreover, the examiner discussed possible respiratory disorders other than asbestosis, as well as specific medical evidence identified by the Board in its April 2014 remand.  The Board finds that this examination is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, as noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfills two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the July 2012 Boad hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he has a current respiratory disorder which was caused by in-service asbestos exposure.  Specifically, he claims he was exposed as a consequence of his duties as a hull maintenance technician.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including bronchiectasis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether the record demonstrates evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

At the outset, the Board notes that a VA memorandum reflects a "strong probability" that the Veteran was exposed to asbestos while working as a hull maintenance technician, and there is no indication of any pre-service asbestos exposure.  Consequently, the Board concedes that the Veteran was exposed to asbestos in service.  The remaining question is whether there exists a relationship between asbestos exposure and the claimed respiratory disorder.

Service treatment records reflect no history of respiratory disease.  In January 1983, an examination revealed that the Veteran's chest and lungs were normal, and he denied asthma, shortness of breath, or chronic cough.  In October 1984, a treatment note indicates that the Veteran was treated for a viral syndrome, but on examination his lungs were clear.  In July 1986, he complained of coughing and congestion, however the assessment was viral diarrhea and congestion and no respiratory disease was noted.  In an undated "Respiratory Protection Program" Questionnaire completed during the Veteran's period of active duty, he denied chronic cough, asthma, difficulty breathing, emphysema, or tuberculosis, but did admit to smoking about a half-pack of cigarettes per day.  At separation, he denied chronic cough, asthma, or shortness of breath.  His March 1987 separation examination revealed that his chest and lungs were normal.

Post-service VA treatment notes from August 1997 to June 1999 reveal no history of respiratory-related complaints or treatment, although the Veteran did report a history of smoking cigarettes.  Multiple treatment notes from 1997 and 1998 indicate that the Veteran's lungs were clear on examination.  A July 1997 chest X-ray was normal.

In May 2003, the Veteran was hospitalized and diagnosed with a collapsed right lung, characterized as pneumothorax, which was treated with insertion of a chest tube to re-inflate the lung.  A June 2003 letter from a private physician indicated that, following insertion of the chest tube, the Veteran experienced a re-expansion pulmonary edema, which required admission to the Intensive Care Unit.  Thereafter, he was given medication and discharged with no complications in June 2003.  The physician's letter also indicated that, prior to the collapsed lung, the Veteran had no significant history of respiratory disorder.  Follow-up treatment included a July 2003 X-ray which revealed that lung parenchyma was clear with no evidence of pneumothorax or pleural effusion.

The Veteran submitted an informal claim for service connection in August 2004.  In a September 2004 communication, he stated that while serving aboard the USS Ajax his duties included ripping out asbestos and installing insulation.  He further asserted that he performed these duties without proper protective gear.  In a May 2005 notice of disagreement and February 2006 substantive appeal, he reiterated that he was exposed to asbestos in service, and indicated that he believed VA should consider his May 2003 collapsed lung in support of his claim.

In March 2005, a VA examination was performed.  The Veteran reported that he had problems breathing, noting that he produced yellow phlegm on a daily basis and had wheezing.  He also discussed his May 2003 right lung pneumothorax, and stated that in the past several months he had missed work twice for a total of eight days due to breathing difficulties.  (The record confirms a history of absence from work due to illness.)  The Veteran admitted to smoking cigarettes in the past, with the examiner indicating a 10 pack-year history.  Upon review of the claims file, the examiner noted the normal 1997 chest X-ray and history of right lung collapse in 2003.  On examination, the Veteran was in no acute distress, respirations were noted as "12 and unlabored," and his lungs were clear.  Chest X-rays were negative for asbestosis, and a pulmonary function test (PFT) was normal.  No respiratory disorder was indicated.

In April 2005, the Veteran sought emergency treatment for shortness of breath and chest pain.  A treatment note indicated a history of collapsed right lung and hypertension, but no other respiratory disease.  A chest X-ray revealed that his lungs were clear and normally aerated, and no pleural effusion or pneumothorax was observed.  The impression was "no active disease."  However, a chest CT scan revealed "mild emphysematous changes at the apices without evidence of infiltrate, nodule or mass," with no indication of pleural or pericardial effusion.

In March 2007, the Veteran again sought emergency treatment for shortness of breath, characterized as dyspnea.  Thereafter, he was hospitalized in May 2007 for complaints relating to hypertension.  Upon discharge in May 2007, his prognosis was noted as "good."

In November 2009, the Veteran testified before the Board.  He stated that he was exposed to asbestos in service, and that he started having respiratory problems "right out of service" but did not seek treatment for such symptoms until 2003 (the time of his right lung pneumothorax).  He further alleged that he was hospitalized for two days in April 2008 for shortness of breath.  When asked about prior diagnoses of lung disease, the Veteran stated that he had never been diagnosed with asbestosis or any other type of interstitial lung disease, and that he was unsure of any specific history of respiratory-related diagnosis.

In July 2012, the Veteran again testified before the Board.  During the hearing, he described his in-service duties concerning removal of asbestos, and stated that for protection he was given only a "little mask" to wear over his face.  With regard to post-service symptoms, he stated that "in 2001, I started having problems," with symptoms such as fatigue and dehydration.  However, he denied receiving any treatment for respiratory problems until 2003.  He claimed to have been hospitalized in September 2011, noting that he was given a diagnosis of "body stress."

In April 2013, a VA examination was performed.  In the report, the examiner discussed the Veteran's claims of asbestos exposure in service as well as his history of right lung pneumothorax.  Apart from the pneumothorax, no history of respiratory failure or asthma was noted.  A chest X-ray revealed "no evidence of asbestos exposure."  Based on the X-ray results, the examiner concluded that "a diagnosis of asbestosis cannot be made."  The examiner did not comment on other potential respiratory disorders.

In November 2013, the Veteran underwent another VA examination.  After reviewing the claims file, the examiner determined that, with regard to the May 2003 right lung pneumothorax, the Veteran "recovered without complications," but that since that incident he had intermittent shortness of breath.  The examiner then cited the March 2005 and April 2013 chest X-rays, which were characterized as demonstrating clear lungs and no pleural effusions.  In light of the above, the examiner determined that the Veteran did not have a respiratory disorder.  However, the examiner did not consider the April 2005 X-ray indications of emphysematous changes.

In November 2014, pursuant to the Board's April 2014 remand directives, another VA examination was performed.  In addition, a PFT was attempted, but a clinical note indicates that interpretable results could not be obtained due to poor patient effort leading to highly variable results.  After examining the Veteran and reviewing the claims file, the examiner specifically discussed the April 2005 diagnosis of mild emphysematous changes, but noted that the April 2005 chest X-ray revealed "no active disease" and was not suggestive of asbestosis.  The examiner then discussed the 2003 pneumothorax, noting that this was resolved following chest tube insertion.  Also of note was the April 2013 chest X-ray, which revealed "clear lung fields."  In summary, the examiner concluded that, in light of the April 2005 and April 2013 X-rays indicating, respectively, no active disease and clear lung fields, the Veteran's mild emphysematous changes were not related to asbestos exposure in service, but rather were at least as likely as not related to his past history of smoking.

After reviewing all the evidence, the Board finds that service connection for a respiratory disorder due to asbestos exposure is not warranted, on either a direct or presumptive basis, as the evidence establishes that a respiratory disorder was not manifest during service, or indeed for many years thereafter.

Significantly, while the Veteran claims to have been exposed to asbestos in service, he has not consistently averred that his respiratory symptoms began in service.  During his Board hearings, the Veteran at one point stated that his symptoms began "right out of service," but at other times asserted that his respiratory symptoms began in 2003, more than a decade after his discharge.  Moreover, as noted above, service treatment records show no evidence of complaints or treatment for a respiratory disorder in service, and his separation examination revealed a normal evaluation for his chest and lungs.  Post-service, VA treatment notes in the late 1990s are negative for respiratory symptoms, and the first documented lung problems are in 2003, when the Veteran was hospitalized for a collapsed right lung, which itself has never been medically linked to service.  Thus, the first documented evidence of respiratory problems is in May 2003, approximately 16 years after separation.  In this regard, the Board notes that the substantial length of time between the initial documentation of respiratory symptoms and the Veteran's separation from service is a factor which, though not dispositive, weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Subsequent medical records (in particular, the July 2003 chest X-ray) demonstrate that the collapsed lung resolved, and though there is evidence of mild emphysematous changes in the early 2000s, there is no link between these changes-or any associated respiratory symptoms-and service.

On review, the weight of the medical evidence convinces the Board that the Veteran's respiratory symptoms, to include mild emphysematous changes as reflected in the April 2005 chest X-ray results, are not related to service.  Most importantly, the multiple VA examinations of record, considered in the aggregate, demonstrate no link between respiratory symptoms and in-service asbestos exposure.  The November 2014 VA examiner specifically discussed the April 2005 X-ray findings of mild emphysematous changes, noting, however, that the same X-ray results showed "no active disease," and emphasizing that the most recent X-ray findings, from April 2013, demonstrated "clear lung fields."  This medical professional, having thoroughly reviewed the Veteran's service records and post-service medical history, and having performed an in-person examination, came to a reasoned conclusion that the Veteran's respiratory symptoms were related to his history of smoking, not to his in-service asbestos exposure.  The Board finds this conclusion, uncontroverted by the remaining medical evidence of record, to be the most probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has considered the Veteran's lay statements asserting a connection between asbestos exposure and his current respiratory symptoms.  In this regard, while the Veteran is competent to testify concerning that which is within the realm of his personal knowledge, his lay testimony is not competent evidence of a link between asbestos exposure and his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is not competent to prove that which would require specialized knowledge or training).  In addition, the Veteran has not alleged that he received diagnoses of asbestosis or any other respiratory disease in service, and no medical professional has confirmed a link between a respiratory disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, or when the layperson is describing symptoms which support a later diagnosis by a medical professional).  To the extent the Veteran does allege a nexus, in light of his inconsistent statements regarding onset of respiratory symptoms and the objective medical evidence discussed above, the Board finds that the Veteran's allegations of continuous symptomatology since discharge are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (when weighing credibility, the Board may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

As a final matter, the Board notes that there is no indication of bronchiectasis in the record, and thus service connection on a presumptive basis is not warranted.  In short, based upon the normal separation examination and the otherwise silent records, it may only be concluded that bronchiectasis was not noted during service or within one year of separation.  Neither the lay nor medical evidence suggest that the Veteran had characteristic manifestations of chronic respiratory disease during service, or within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lastly, there is not competent evidence that otherwise links the remote post-service findings to service.

In sum, there is no competent evidence establishing that the Veteran developed a respiratory disorder during or as a result of his service.  Instead, the probative evidence of record demonstrates a remote, post-service right lung pneumothorax in May 2003, followed by mild emphysematous changes documented in 2005, more than 18 years after separation, with no proven link between these symptoms and in-service asbestos exposure.  Consequently, service connection is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


